2022 UT App 126



               THE UTAH COURT OF APPEALS

     STATE OF UTAH, IN THE INTEREST OF A.G., J.K., AND D.K.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              S.A.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                            Opinion
                        No. 20210914-CA
                    Filed November 10, 2022

      Third District Juvenile Court, Salt Lake Department
                 The Honorable Mark W. May
                          No. 1189413

              Julie J. Nelson and Mark R. Anderson,
                       Attorneys for Appellant
          Sean D. Reyes, Carol L.C. Verdoia, and John M.
                Peterson, Attorneys for Appellee
                 Martha Pierce, Guardian ad Litem

 JUDGE RYAN M. HARRIS authored this Opinion, in which JUDGE
 GREGORY K. ORME and SENIOR JUDGE KATE APPLEBY concurred. 1

HARRIS, Judge:

¶1     This case requires us to determine whether, under the
language of the governing statute, parents who intend to
relinquish their parental rights in connection with a child welfare
proceeding may effectuate that relinquishment under oath orally


1. Senior Judge Kate Appleby sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(7).
                              In re A.G.


in court, without ever signing anything, or whether they must at
some point sign a document effectuating that relinquishment.

¶2     In this case, S.A. (Mother)—while under oath—told the
juvenile court that she wanted to relinquish her parental rights to
A.G., J.K., and D.K. (collectively, the Children), and that she was
doing so knowingly and voluntarily. Relying on those sworn
representations, the court accepted Mother’s relinquishment, and
later entered an order terminating Mother’s parental rights. But
Mother did not sign any document indicating that she was
relinquishing her rights, and on that basis she challenged her
relinquishment as incomplete and invalid. The juvenile court
rejected that challenge, interpreting the governing statute as
allowing relinquishment, under certain circumstances, without a
signed document from the parent.

¶3     Mother now appeals that determination, asserting that the
juvenile court’s interpretation of the governing statute was
incorrect. We agree with Mother that the statute requires the
relinquishing parent to—at some point—sign a document
effectuating the relinquishment. Accordingly, we reverse the
termination order and remand this case for further proceedings.


                          BACKGROUND

¶4     In 2020, while the Children were living with Mother, the
Division of Child and Family Services received a referral
indicating that the Children might be endangered in Mother’s
care. Based on, among other things, items that were found at the
home after a search, the State filed a petition seeking to take
custody of the Children, and later filed a petition seeking to
terminate Mother’s parental rights.

¶5      Eventually, the juvenile court set a date for the termination
trial, and the parties stipulated that the trial would occur virtually,
using a videoconference platform. When the day for trial arrived,



 20210914-CA                      2                2022 UT App 126
                            In re A.G.


the parties appeared on the virtual platform and informed the
court that a trial would not be necessary because “a resolution had
been reached” in which Mother “was going to voluntarily
relinquish her parental rights.” The court’s clerk then
administered an oath to Mother, and Mother’s attorney (Counsel)
began to ask Mother questions intended to shed light on whether
Mother truly intended to knowingly and voluntarily relinquish
her parental rights. The context of some of these questions
indicates that the parties had planned for Mother to sign a
document effectuating her relinquishment. For instance, Counsel
asked Mother to confirm that they had “had the chance to talk
about” the document Mother was “intending to sign today,” and
Mother indicated that they had.

¶6     After a few preliminary questions, however, Mother
referred to the possibility that there had been an “agreement” for
an “open adoption.” At that point, Counsel asked for a recess to
confer with Mother off the record in a separate “chatroom,” which
request the court granted.

¶7      A few minutes later, Mother and Counsel returned to the
virtual courtroom, and the court went back on the record. Counsel
resumed asking Mother questions, and Mother stated that she
intended to relinquish her parental rights to the Children, that no
one was forcing her to do so, and that she understood that her
relinquishment would be “irrevocable and [could not] be changed
upon signature.” The court then followed up with some questions
of its own, asking Mother whether she was “doing this of her own
free will,” and the following exchange occurred:

      Mother:      Of course, of my own free will. I agree
                   to relinquish my rights as an open
                   adoption would occur; if that makes
                   sense.

      The Court: No. There’s no condition of an open
                 adoption.


 20210914-CA                    3               2022 UT App 126
                             In re A.G.


       Mother:     So is this not going to be an open
                   adoption?

       Counsel:    [Mother], we’ve discussed this.

       The Court: There is no requirement for an open
                  adoption. That is entirely up to the
                  foster parents.

       Mother:     Okay.

       The Court: You understand that?

       Mother:     Yeah.

       The Court: And you’re still willing to proceed
                  today?

       Mother:     Yeah.

¶8     The court then solicited input from the State and the
guardian ad litem (the GAL) as to whether Mother’s
relinquishment would be in the best interest of the Children. They
each agreed that it would. At the conclusion of the hearing, the
court stated that it would “accept [Mother’s] voluntary
relinquishment of parental rights,” and asked Counsel to prepare
an order to that effect. Mother did not sign any document during
the hearing while in the (virtual) presence of the court; apparently
the intent was for Mother to affix her signature to a
relinquishment document at some point after the hearing.

¶9    Later that same day, however, Counsel filed a motion—
apparently stipulated by all parties—for an expedited in-person
hearing, explaining that he had “just been informed that we are
unable to obtain [Mother’s] signature” on the relinquishment
document that the parties had envisioned her signing. After
reviewing the motion, the court agreed to hold a hearing two



 20210914-CA                     4              2022 UT App 126
                             In re A.G.


days later, but ordered that it be held virtually rather than in-
person.

¶10 At the hearing, Counsel appeared on Mother’s behalf and
asked the court to set aside the relinquishment and reschedule the
termination trial. Counsel informed the court that Mother was
“now claiming that she was lied to in order to sign or to agree” to
relinquishment, and was asserting that “an open adoption had
been promised to her,” a promise that Counsel stated “did not
occur through” him. On this basis, Mother was refusing to sign
any document effectuating her relinquishment.

¶11 The court noted that Mother and Counsel had taken a
break during the previous hearing to discuss the open adoption
issue, and that, after the break, the court had asked Mother
questions “specifically on that very issue”; the court also recalled
that Mother indicated, in response, that she understood “there
was no agreement whatsoever” regarding an open adoption. The
court concluded that, for these reasons, it “[didn’t] find that
[Mother’s] position is credible.” It also noted that, under its
interpretation of the governing statute, it “[didn’t] need . . .
[Mother] to sign anything for [a] voluntar[y] relinquishment.”
After hearing briefly from the State and the GAL, the court denied
Mother’s motion to set aside the relinquishment, again noting that
Mother had “voluntarily relinquished her parental rights” and
that it “[didn’t] need her signature.” The court later signed a
written order denying Mother’s motion, as well as an order
terminating Mother’s parental rights to the Children.


             ISSUE AND STANDARD OF REVIEW

¶12 Mother now appeals the order terminating her parental
rights, asserting that the termination was invalid because she
never signed any relinquishment document. In particular, she
contends that the governing statute “requires a signature when a
parent wishes to voluntarily relinquish their parental rights.” The


 20210914-CA                     5              2022 UT App 126
                             In re A.G.


question Mother poses is, at root, one of statutory interpretation,
and in that context we review a trial court’s decisions “for
correctness, affording no deference to [its] legal conclusions.” See
In re Childers-Gray, 2021 UT 13, ¶ 14, 487 P.3d 96. 2



2. Near the beginning of its brief, the State asserts, in a footnote,
that it is “not entirely clear” whether Mother’s argument was
preserved because “at no time did Mother argue” to the juvenile
court that the absence of a signed document “rendered the
relinquishment invalid.” But the entire premise of Mother’s
motion to set aside the relinquishment was that she had refused
to sign the document, and the juvenile court clearly understood
Mother’s motion to be raising the question of whether the statute
required a signature. Even the State acknowledges that “the
juvenile court seemed to recognize that such an argument was at
least implicitly raised” by Mother’s motion. Indeed, the court
made its position clear on the statutory interpretation question,
twice offering its view that the statute required no signature.
Under circumstances like these, the question is preserved for our
review. See Cove at Little Valley Homeowners Ass’n v. Traverse Ridge
Special Service Dist., 2022 UT 23, ¶ 28, 513 P.3d 658 (determining
that, where “the district court ruled on the precise issue that the
appellant wanted to assert on appeal,” that issue was preserved
for appellate review).
    For its part, the GAL argues that Mother “invited [any] error”
because she asked the court to postpone the scheduled trial and
consider the matter of her relinquishment, and because she asked
for a virtual hearing and indicated at that hearing that she
intended to relinquish. While these facts are certainly true, they
do not constitute invited error in this case. The alleged error here
is the juvenile court’s conclusion that the governing statute does
not require Mother’s signature, and at no point did Mother
suggest to the court that no signature was required; as noted, at
all times both Mother and Counsel appeared to presume that
Mother would sign a document effectuating her relinquishment.


 20210914-CA                     6               2022 UT App 126
                          In re A.G.


                         ANALYSIS

¶13 We begin our analysis by setting forth the first four
subsections of the governing statute:

     (1) The individual consenting to termination of
     parental rights or voluntarily relinquishing parental
     rights shall sign or confirm the consent or
     relinquishment under oath before:

           (a) a judge of any court that has jurisdiction
           over proceedings for termination of parental
           rights in this state or any other state, or a
           public officer appointed by that court for the
           purpose      of     taking    consents      or
           relinquishments; or

           (b) except as provided in Subsection (2), any
           person authorized to take consents or
           relinquishments under Subsections 78B-6-
           124(1) and (2).

     (2) Only the juvenile court is authorized to take
     consents or relinquishments from a parent who has
     any child who is in the custody of a state agency or
     who has a child who is otherwise under the
     jurisdiction of the juvenile court.

     (3) The court, appointed officer, or other authorized
     person shall certify to the best of that person’s
     information and belief that the individual executing
     the consent or relinquishment has read and
     understands the consent or relinquishment and has
     signed the consent or relinquishment freely and
     voluntarily.




20210914-CA                   7               2022 UT App 126
                             In re A.G.


       (4) A voluntary relinquishment or consent for
       termination of parental rights is effective when the
       voluntary relinquishment or consent is signed and may
       not be revoked.

Utah Code Ann. § 80-4-307 (LexisNexis Supp. 2022) (emphases
added). Thus, to summarize, all relinquishments regarding
children “in the custody of a state agency” or “under the
jurisdiction of the juvenile court” must involve a juvenile court
judge. See id. § 80-4-307(2). A parent who is relinquishing rights to
any such children must “sign or confirm the consent or
relinquishment under oath before” that judge. Id. § 80-4-307(1).
The judge, in turn, must “certify to the best of [his or her]
information and belief” that the parent who is “executing the
consent or relinquishment” understands it and has “signed [it]
freely and voluntarily.” Id. § 80-4-307(3). And the relinquishment
“is effective when the voluntary relinquishment or consent is
signed.” Id. § 80-4-307(4).

¶14 The parties advance competing interpretations of these
provisions. Mother interprets them as requiring a relinquishing
parent to sign a document effectuating the relinquishment, and
takes the position that, if no such document is signed by the
parent, the relinquishment never becomes effective. The State and
the GAL—as well as the juvenile court—espouse a different
interpretation. In their view, subsection (1) provides two different
pathways by which parents can relinquish their rights: parental
relinquishments “may either be submitted in writing or confirmed
under oath” before the court, and they assert that this second
option allows relinquishment to occur without the necessity of a
signed document. As they see it, the statute certainly allows
parents to effectuate their relinquishment by signing a document,
but they interpret the statute’s first subsection as allowing an
alternative pathway: parents may appear before a juvenile court
judge and “confirm . . . under oath” their consent to termination
of parental rights. For the reasons that follow, we conclude that



 20210914-CA                     8               2022 UT App 126
                             In re A.G.


Mother’s interpretation is correct, because it is the only one that
gives meaning to all the statute’s provisions.

¶15 The question presented is one of statutory interpretation.
“When we interpret a statute, our primary objective is to ascertain
the intent of the legislature.” Penunuri v. Sundance Partners, Ltd.,
2013 UT 22, ¶ 15, 301 P.3d 984 (quotation simplified). “Because the
best evidence of the legislature’s intent is the plain language of the
statute itself,” we start our inquiry by examining that language.
Id. (quotation simplified). In so doing,

       we presume that the legislature used each word
       advisedly and read each term according to its
       ordinary and accepted meaning. Additionally, we
       presume that the expression of one term should be
       interpreted as the exclusion of another, and we
       therefore seek to give effect to omissions in statutory
       language by presuming all omissions to be
       purposeful. But we do not view individual words
       and subsections in isolation; instead, our statutory
       interpretation requires that each part or section be
       construed in connection with every other part or
       section so as to produce a harmonious whole. Thus,
       we interpret statutes to give meaning to all parts,
       and avoid rendering portions of the statute
       superfluous.

Id. (quotation simplified). “When the meaning of a statute can
be discerned from its language, no other interpretive tools
are needed,” and our inquiry is at an end. Marion Energy, Inc. v.
KFJ Ranch P’ship, 2011 UT 50, ¶ 15, 267 P.3d 863 (quotation
simplified); see also Torrie v. Weber County, 2013 UT 48, ¶ 11, 309
P.3d 216 (stating that when the statute “provides a workable
result, we need not resort to other interpretive tools, and our
analysis ends”). In this case, we can resolve the statutory
interpretation question through examination of the statute’s plain



 20210914-CA                      9               2022 UT App 126
                             In re A.G.


language, and therefore we need not resort to other interpretive
methods. 3

¶16 The strength of Mother’s interpretation is found in
subsections (3) and (4) of the statute, which both reference—and
seem to take as a given—the existence of a relinquishment
document signed by the parent. Indeed, subsection (3) requires
the person taking the relinquishment to “certify” that the parent
“executing the consent or relinquishment has read and
understands the consent or relinquishment and has signed” it
“freely and voluntarily.” See Utah Code Ann. § 80-4-307(3). It is of
course difficult to “read and understand[]” (and then sign)
something that is not written down in documentary form. And
subsection (4) states flatly that a relinquishment “is effective when
the voluntary relinquishment or consent is signed.” Id. § 80-4-
307(4). As Mother sees it, these two subsections do not make


3. For instance, our resolution of this appeal by analysis of the
statutory text makes it unnecessary for us to consider what might
have motivated our legislature, in 2000, to amend a similar statute
in the adoption code to remove similar “or confirm” language, see
Act of Mar. 13, 2000, ch. 171, § 2, 2000 Utah Laws 593, 594
(amending Utah Code section 78-30-4.18, now codified at Utah
Code Ann. § 78B-6-124 (LexisNexis Supp. 2022)), while not
making a similar amendment to the statute at issue here, even
though it did make other changes to that statute that year, see Act
of Mar. 13, 2000, ch. 161, § 17, 2000 Utah Laws 558, 568 (amending
Utah Code section 78-3a-414, now codified at Utah Code Ann.
§ 80-4-307 (LexisNexis Supp. 2022)). The State and the GAL assert
that this statutory history is indicative of a purposeful legislative
choice to preserve a non-signatory option in the child welfare
termination statute, while Mother asserts that this history reveals,
at most, only a legislative “oversight.” In our view, the text of the
governing statute compels the result we reach in this appeal,
regardless of what our legislature’s motivations might have been
as concerns its 2000 amendments.


 20210914-CA                     10              2022 UT App 126
                             In re A.G.


sense, on their face, unless our legislature intended for parents to
sign a document effectuating their relinquishment.

¶17 The State and the GAL counter by pointing to the language
in subsection (1) stating that the relinquishing parent “shall sign
or confirm” the relinquishment “under oath before” the person
taking the relinquishment; in child welfare cases, that person is
always a juvenile court judge. See id. § 80-4-307(1)–(2) (emphasis
added). The State and the GAL interpret this language as
providing an alternative non-signatory path to relinquishment, in
which parents may appear before a juvenile court judge and
“confirm” under oath their intention to relinquish parental rights.
They assert that the words “or confirm” have no meaning if the
statute is construed to require a signed document. They
acknowledge the language in subsections (3) and (4) that
seemingly envisions a signature, but they assert that subsection
(3) is “vestigial” and should be interpreted to apply only to those
situations (presumably involving children not in the child welfare
system) where a relinquishment is taken by someone other than a
judge. And they assert that subsection (4) refers to the court’s
signature on the ultimate termination document, rather than to
the parent’s signature on a relinquishment document. We find
these arguments to be unpersuasive and at odds with the
statutory text, for the following reasons.

¶18 First, we disagree with the State and the GAL when they
assert that the words “or confirm” are rendered meaningless
under Mother’s interpretation. In interpreting the statute, “we do
not view individual words and subsections in isolation,” but
instead construe each part “in connection with every other part or
section so as to produce a harmonious whole.” Penunuri, 2013 UT
22, ¶ 15 (quotation simplified); see also Monarrez v. Utah Dep’t of
Transp., 2016 UT 10, ¶ 11, 368 P.3d 846 (stating that we examine
“the statute as a whole, and interpret its provisions in harmony
with other statutes in the same chapter and related chapters,” and
that we try to “avoid any interpretation which renders parts or



 20210914-CA                    11              2022 UT App 126
                             In re A.G.


words in a statute inoperative or superfluous” (quotation
simplified)). And when we view and interpret the first four
subsections of the governing statute together, we discern but one
interpretation—one that largely aligns with Mother’s—under
which all of the statute’s provisions have significant meaning.

¶19 Under that interpretation, a relinquishing parent is
required to sign a document effectuating that relinquishment, but
the parent is not necessarily required to sign that document in
front of the court. 4 We recognize that, in many (if not most) cases,
the parent actually does sign a document in the court’s presence
at a relinquishment hearing. 5 But the statute does not require this.


4. Subsections (1) and (3) of the governing statute appear to leave
open the possibility that, in some subset of cases, a person other
than a juvenile court judge may be authorized to take
relinquishments. See Utah Code Ann. § 80-4-307(1), (3)
(LexisNexis Supp. 2022). But because subsection (2) makes clear
that, in all cases that concern children in state custody or under
the jurisdiction of the juvenile court, only the juvenile court judge
may take relinquishments, and because this case involves such a
child, in this opinion for convenience’s sake we sometimes use
“court” or “judge” to more generally connote persons authorized
under the statute to take relinquishments. To be clear, our analysis
of the statute—and, specifically, our conclusion that a signed
relinquishment document is required, even if that document need
not be signed in the presence of the person authorized to take
relinquishments so long as the parent “confirm[s]” his or her
relinquishment under oath to that person—remains unchanged,
even as applicable to those presumably less common situations in
which a person other than the court takes the relinquishment.

5. We offer our view that having the relinquishing parent sign the
relinquishment document either prior to the relinquishment
hearing or in the court’s presence at the hearing—regardless of
                                                    (continued…)


 20210914-CA                     12              2022 UT App 126
                             In re A.G.


While a relinquishing parent must sign a relinquishment
document, the statute allows for situations in which the parent
affixes his or her signature to that document at some point before
or after the hearing, outside the presence of the court, but
nevertheless appears before the court to “confirm” under oath
that he or she understands the relinquishment document and
signed (or will sign) it freely and voluntarily. The “sign or
confirm” language from subsection (1), then, refers to the act that
must occur “under oath before” the court, and indicates that at
least one (but not necessarily both) of those two things—signature
or confirmation—must take place in the judge’s presence. This
language can readily and sensibly coexist alongside a statutory
requirement that—at some point, whether in the judge’s presence
or not—the parent actually sign a relinquishment document.

¶20 While we can discern potential meaning for the “or
confirm” language in subsection (1) under Mother’s
interpretation, we are unable to discern any sensible meaning for
subsections (3) and (4) under the interpretation offered by the
State and the GAL. We can make no sense of subsection (3) under
an interpretation of the statute that does not require a signed
relinquishment document. As noted, that subsection requires the
person taking the relinquishment—often a juvenile court judge, in
cases governed by this statute—to “certify” that the “individual
executing the consent or relinquishment has read and
understands” the document and “has signed [it] freely and


whether that hearing is conducted in-person or virtually—
constitutes best practice, because it fosters clarity and finality by
eliminating the possibility that the parent may change his or her
mind after the hearing and refuse to sign the document (as
happened here). We encourage attorneys and judges—in both
district and juvenile court, as applicable—to adopt this practice.
And we discourage the practice of having relinquishing parents
sign the document after the relinquishment hearing, even though
that practice is permitted by the text of the governing statute.


 20210914-CA                     13              2022 UT App 126
                             In re A.G.


voluntarily.” See Utah Code Ann. § 80-4-307(3) (emphasis added).
This subsection clearly envisions that the relinquishing parent
will sign a relinquishment document, and cannot reasonably be
interpreted otherwise.

¶21 The arguments lodged in response by the State and the
GAL effectively acknowledge that their proposed interpretation
of the statute requires this subsection to be ignored. They assert
that subsection (3) is a “vestigial” remnant of a previous version
of the statute in which relinquishments in child welfare cases were
taken more often by persons other than juvenile court judges, and
they urge us to view this language as applicable only to the subset
of cases in which relinquishments are taken by non-judges. And
they assert that its textual requirements—that a judge must certify
that a parent’s signature was freely and voluntarily made—
“should be of no consequence” so long as the court “adhere[s] to
the higher standard” of placing the parent under oath, taking live
testimony, and making findings based on clear and convincing
evidence regarding the parent’s orally expressed desire to
relinquish. But these arguments run directly counter to the
statutory text. Subsection (3) still includes “[t]he court” as one of
the persons who must make a certification, and specifically
requires the court to “certify” that the parent has “signed” the
relinquishment document freely and voluntarily. See id. We
simply cannot view this subsection as vestigial, in the way
asserted by the State and the GAL, when the plain language of the
subsection indicates that it is not. In the end, the State and the
GAL—by urging us to adopt an interpretation of the statute that
does not require a signed relinquishment document—are asking
us to effectively read subsection (3) out of the statute, something
we are simply not permitted to do.

¶22 Similarly, subsection (4)—like subsection (3)—also clearly
requires a signed relinquishment document. See id. § 80-4-307(4)
(stating that a parent’s relinquishment is “effective when the
voluntary relinquishment or consent is signed”). The State and the



 20210914-CA                     14              2022 UT App 126
                             In re A.G.


GAL assert that this subsection refers to the court’s signature, but
this is a strained reading of the statute. We acknowledge that
subsection (4) is phrased in the passive voice, and does not
directly specify whose signature on the relinquishment document
makes the relinquishment “effective.” See id. But subsections
(1) and (3) are clearly referring to the parent’s signature on the
relinquishment document. See id. § 80-4-307(1), (3). And we read
statutes holistically, viewing all the subsections together. See
Penunuri, 2013 UT 22, ¶ 15. In doing so here, we conclude that
subsection (4)’s passively stated reference to a signature must
refer to the same signatures discussed in the preceding
subsections—namely, parents’ signatures on relinquishment
documents—and does not refer to the court’s signature on either
its subsection (3) certification or the ultimate termination order.6

¶23 Thus, only one of the two proposed interpretations of the
governing statute—the one that reads the statute as containing a
requirement for a signed relinquishment document—allows us to
construe it “so that no part or provision will be inoperative or


6. We agree with the State and the GAL, however, that a parent’s
signature on a relinquishment document is not the same thing as
the court’s signature on an order terminating the parent’s rights.
To be sure, only a judge’s signature on a court order can effectuate
the ultimate termination of a parent’s rights. Indeed, even after a
parent has signed a relinquishment document, a court may decide
to reject the parent’s relinquishment if (for instance) the court
finds that the parent is attempting to shirk his or her child support
obligation, or that the parent has not freely and voluntarily signed
the document. See Utah Code Ann. § 80-4-307(3), (6). But we read
subsection (4) as referring to the parent’s signature on the
relinquishment document, and as mandating that, once a parent
has signed a relinquishment document, the parent’s
relinquishment is “effective” and irrevocable as against the
parent, and that the parent may not thereafter make a unilateral
decision to rescind his or her signature. See id. § 80-4-307(4).


 20210914-CA                     15              2022 UT App 126
                             In re A.G.


superfluous, void or insignificant, and so that one section will not
destroy another.” See State v. Jeffries, 2009 UT 57, ¶ 9, 217 P.3d 265
(quotation simplified). The interpretation offered by the State and
the GAL requires us to effectively ignore most of two of the
statute’s subsections, and does not lead to a unified cohesive
construction. Because we endeavor to give voice to statutory
interpretations that offer a “harmonious whole,” see Penunuri,
2013 UT 22, ¶ 15 (quotation simplified), and because only one of
the two interpretations here does so, we interpret the statute more
or less as Mother does: a parent must sign a relinquishment
document in order for his or her relinquishment to be effective,
and if no such document is ever signed, the relinquishment is
incomplete and ineffective.

¶24 We view this result as compelled by the plain language of
the statute. And we are of course aware that we, as judges, are not
policymakers, and that when interpreting statutes “[i]t is not our
task to weigh competing policy considerations.” See Vineyard
Props. of Utah LLC v. RLS Constr. LLC, 2021 UT App 144, ¶ 40, 505
P.3d 65. Our legislature, when drafting statutes like the one at
issue here, weighs competing policy interests and makes textual
choices that further its chosen policy goals. In particular, enacting
a statute such as the one at issue here requires careful balancing
of the policy interests of the State, children, biological parents,
foster parents, and adoptive parents, among others, and our
legislature’s textual choices in enacting this statute could have
reflected a number of various policy aims. It is beyond dispute,
however, that legitimate policy considerations undergird any
legislative choice to adopt a requirement that relinquishing
parents sign a document in order for their relinquishment to
become effective. Giving up the fundamental right to raise one’s
child is a momentous step in a parent’s life, and one that the
legislature could reasonably have wanted memorialized with the
certitude of a signature. And requiring a signed document also
serves important goals in the child welfare arena, including clarity
and finality; if a signature is required, it is presumably much less



 20210914-CA                     16               2022 UT App 126
                             In re A.G.


likely for relinquishing parents to be able to successfully challenge
their relinquishment after the fact. Thus, while it is not our task to
weigh policy considerations, there are certainly valid policy goals
that are furthered by our interpretation of the governing statute.
And to the extent we have misperceived legislative intent in our
evaluation of the text of the statute, our legislature is free to
amend it to further these or other policy goals.


                          CONCLUSION

¶25 The statute at issue here requires a person relinquishing
parental rights to—at some point—sign a document effectuating
the relinquishment. Even though Mother appeared in court and,
under oath, indicated her willingness to relinquish her parental
rights, she never signed a document to that effect. Accordingly,
her relinquishment did not become effective, and the juvenile
court erred by declining to set aside that nascent relinquishment
and by proceeding to terminate her parental rights. We therefore
reverse the juvenile court’s termination order and remand the
case for further proceedings, which may include a rescheduled
termination trial.




 20210914-CA                     17               2022 UT App 126